Citation Nr: 0022482	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  94-11 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a back condition 
with sciatica.

2.  Entitlement to service connection for nasopharyngitis and 
sinusitis.

3.  Entitlement to service connection for bilateral ear 
disability, to include bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Anthony Mainelli


INTRODUCTION

The veteran served on active duty from May 1944 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which addressed each of the issues on 
the merits.  The Board remanded this case in July 1996.


FINDINGS OF FACT

1.  The claim for service connection for degenerative disc 
disease of L5- S1 is plausible.

2.  The veteran's degenerative disc disease of L5- S1 stems 
from an in- service injury, but there is no etiological 
relationship between his diffuse idiopathic skeletal 
hyperostosis or any back disability other than degenerative 
disc disease of L5- S1 and his active service.

3.  There is no competent medical evidence of a current 
nasopharyngitis and/or sinusitis disability.

4.  There is no competent medical evidence of a nexus between 
bilateral hearing loss disability and active service.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of L5- S1 was incurred during 
service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991)

2.  Neither diffuse idiopathic skeletal hyperostosis nor any 
back disability (other the degenerative disc disease of L5- 
S1) was incurred or aggravated during service or may be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1110, 1113, 1137, 5107(a) (West 1991).

3.  The claim for service connection for chronic nasal 
pharyngitis and sinusitis is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

4.  The claim for service connection for bilateral ear 
trouble, to include bilateral hearing loss, is not well 
grounded.  38 U.S.C.A. §§ 5103(a) and 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural History

The veteran originally filed a claim for "chronic nasal 
pharyngitis" and bilateral "ear trouble" in May 1946.  The 
RO initially denied both of the above claims in a June 1946 
rating decision.  The rating decision was based on incomplete 
service medical records.  Later that month, the veteran filed 
a claim for residuals of a back injury.  The RO denied claims 
for service connection for a back disability, nasopharyngitis 
and bilateral ear trouble in a May 1949 rating decision.  In 
April 1950, the RO received additional service medical 
records and, in April and May 1950, contacted the veteran at 
his last known address to schedule him for VA examination.  
He failed to respond to the RO's request and, therefore, 
abandoned these claims.  See 38 C.F.R. § 3.158 (b) (1999) (a 
claimant is deemed to have abandoned a claim where he/she 
fails to report for VA examination within one year from date 
of request).  

It does not appear from the record that all of the veteran's 
service medical records were associated with the claims file 
at the time of the June 1946 rating decision.  Hence, the 
subsequent receipt of the complete service medical records 
served to reopen the claims for service connection for nasal 
pharyngitis and bilateral ear disability.  38 C.F.R. 
§ 3.156(c).  Further, the Board views these claims, as well 
as the back disability claim, as having been abandoned after 
he failed to report for scheduled VA examination pursuant to 
38 C.F.R. § 3.158.  It therefore becomes clear that he has 
never received a final determination on the merits on any of 
these claims.  This being the case, the new and material 
evidence analysis is not appropriate, and each of these 
claims will be considered de novo by the Board in the 
decision that follows.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996). 

II.  Back Disability

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  This may be accomplished 
by affirmatively showing inception or aggravation during 
service or through the application of statutory presumptions.  
38 U.S.C.A. § 1110, 1131 (West 1991).  If the disease is 
arthritis, service connection may be granted if the disorder 
is manifested to a compensable degree within one year 
following the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

A well-grounded service connection claim generally requires 
(1) medical evidence of a current disability; (2) medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the asserted in-service 
injury or disease and a current disability.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 
126 F.3d 1464, 1468 (fed. Cir. 1997) (expressly adopting the 
definition of a well-grounded claim set forth in Caluza); 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (absent 'proof of a 
present disability [,] there can be no valid claim").  See 
also Gaines v. West, 11 Vet. App. 353, 357 (1998).  

If a well grounded claim has been submitted, then the claim 
must be evaluated on the merits, but only after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Winters, 10 Vet.App. at 206; see also Epps v. 
Brown, 126 F.3d 1464 (Fed.Cir. 1997); cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998).

The Board finds this claim to be well grounded, and also 
finds that all necessary assistance has been provided to the 
veteran in the development of the facts of the claim.

The veteran's service medical records reveal that in October 
1945, he was seen on an outpatient basis for treatment for a 
painful back.  At this time, he was treated with "tape up" 
and aspirin (ASA).  His January 1946 separation examination, 
however, was negative as to any back disorder.  In June 1946, 
he claimed service connection for a back injury.  In a sworn 
and notarized affidavit, he stated that his back had been 
injured on or about September 1945 at Las Vegas, Nevada, 
while lifting a large drink container during K.P. duty.  He 
added that he had been treated a few days later, on or about 
October 1, 1945, at Keesler Field, Mississippi.  The 
treatment had consisted of having his back taped at the 
dispensary located at Keesler Field.  He maintained that, 
because of this injury he was unable to do any kind of heavy 
work.  

Records are silent as to further evidence of a back condition 
until the submission of VA outpatient treatment reports.  In 
January 1991 and April 1992, he complained of an old back 
injury, but no diagnosis or treatment was provided.  Also in 
April 1992, he stated that he had had back pain for the past 
5 weeks, which was improving, but that he had been unable to 
exercise.  A Medical Certificate in August 1992 noted 
complaints of recurrent low back pain for more than 30 years 
following a plane crash at Chatham Field while in the United 
States Army Air Force, with a flare-up during the past two 
weeks.  The back was not treated or diagnosed at that time.  
In September 1992, a treatment record noted that he had had 
sciatica for four weeks, which was now resolving. In March 
1993, he continued to have pain in his back, diagnosed as 
arthritis.  

In September 1992, lay evidence from [redacted] 
indicated that he had become friends with the veteran in 1944 
while both were in gunnery school and in flight training.  He 
explained that, while at Chatham Field, he had heard that the 
veteran's crew had been involved in an accident.  He sought 
out the veteran, whom he found in bed with a painful back.  
He and another man walked the veteran around for a while 
until his back became more flexible.  When he later saw the 
veteran again in Europe, he was still complaining about back 
pain.  

During his September 1993 hearing before the RO, the veteran 
testified that he had been a waist gunner and systems 
engineer during World War II.  He stated that, while 
undergoing training at Chatham Field, in Savannah, Georgia, 
the plane developed a massive oil leak.  The pilot decided to 
go back to the landing field.  He managed to land without 
difficulty, but the brakes had gone out.  The only way to 
stop the plane was to crash into another plane on the runway.  
The veteran said that he was thrown backwards on impact, 
hurting his back.  The next day he suffered pain, but refused 
to go to the hospital.  His back pain had improved and didn't 
bother him while he was overseas, but at Las Vegas while 
standing in line at chow, he sneezed, and his legs went out 
from under him.  He reported to the dispensary, where he was 
given heat therapy and his back was taped.  He said the same 
thing happened at Keesler Field, where he was also treated.  
(The Board notes that no treatment records pertaining to the 
veteran could be located at Keesler Field.)

Lay evidence was submitted in October 1993 from several other 
friends.  [redacted] wrote that he had known the veteran 
since 1946, shortly after discharge from service after World 
War II and that he had frequently seen him in pain during 
numerous visits encompassing a period of almost 50 years.  In 
addition, he had met people who had been in the veteran's 
squadron overseas or who had been in training with him at 
Chatham Field, some of whom had described a plane crash at 
Chatham Field during which the veteran's back was injured.  

A letter from [redacted] stated that he had known the veteran 
since 1952 and that he had often seen him in so much pain 
that he could hardly walk.  This pain was stated to be due to 
an airplane crash during World War II.

[redacted] stated that he and the veteran became friends 
in 1951.  He had had recurring back pain all during the time 
from then to the present. He had had to miss work many times 
for as much as a week or ten days because of his back.  
Although Mr. [redacted] had heard that the veteran's back was 
injured in a plane crash during World War II, this had 
occurred before he knew him.  

In May 1996, the veteran was scheduled for a hearing before 
the Travel Section of the Board.  Notice was sent to him at 
his current address of record several months in advance, with 
a follow-up notice approximately three weeks before the 
scheduled hearing.  The veteran failed to report.  

In August 1996, pursuant to Board remand, the RO requested 
additional information from the veteran, including his Army 
unit at the time of the accident, with as much detail as 
possible, such as date, time, or any other information which 
would help to substantiate his claim.  The veteran did not 
respond.

In September 1996, in response to a request from the National 
Personnel Records Commission, the RO wrote the veteran 
enclosing an NA Form 13055 to assist in locating service 
military records.  The veteran again did not respond.  

In November 1997, the veteran underwent a VA orthopedic 
examination.  Medical history included the veteran's report 
of a plane crash in 1944 during which he had injured his 
back.  He stated that he did not seek medical attention at 
that time as his crew was shipping out.  He claimed that, 
although he had had subsequent pain daily, he had not been 
incapacitated while performing his 13 missions.  Following 
his return to the United States, he stated that he was 
standing in a chow line when he sneezed, causing him to drop 
to his knees with severe low back pain.  He went to the 
dispensary and was treated with heat and a back brace/taping 
in Las Vegas, Nevada.  He then saw a physician in Biloxi, 
Mississippi, but was discharged from service three days 
later.  He reported having reapplied for service connection 
late in the 1940's, but was rejected.  Currently, he 
complained of daily low back pain exacerbated by prolonged 
sitting, prolonged standing, lifting or squatting, with 
monthly exacerbations lasting three to seven days.  

Diagnostic assessment was history of trauma to the 
lumbosacral spine with chronic low back pain on a daily 
basis.  The examiner opined, after review of the records, 
that the veteran's daily chronic pain was related to his 
initial injury in 1944.  On recent x-rays, the veteran was 
noted to have hyperostosis of the thoracic spine, although no 
lumbosacral spine films were currently available.  

An addendum provided by the examiner, dated in December 1998, 
noted that he had again reviewed the veteran's claim file.  
In December 1998, the veteran had had a cervical spine film 
done, which revealed extensive diffuse idiopathic skeletal 
hyperostosis with narrowing of the disc spaces at C5/6 and 
C6/7 with spurring of the anterior and posterior margin of C5 
and 6.  X-rays of the chest revealed hyperostosis of the 
dorsal spine.  Lumbosacral spine films had been taken in 
March 1998.  These revealed fusion of anterior spurs from 
T11/12, L1, 2, and 3 with narrowing of disc space appreciated 
at L5/S1 with vacuum disc phenomena.  The examiner stated 
that the diagnosis of record should be diffuse idiopathic 
skeletal hyperostosis, which would have a result of reducing 
mobility in his cervical, thoracic, and lumbosacral spine 
with functional limitations.  He also had some degenerative 
disc disease and spurs as outlined in the above x-ray 
reports.  The examiner stated that he did not believe, 
however, that these spondylolytic changes, i.e., the diffuse 
idiopathic hyperostosis, were related to his service-
connected injury as it involved the whole spine.  These 
findings did not show a typical post-traumatic response to a 
particular injury to a focal portion of the spine.  

On the other hand, the examiner did feel the veteran's 
complaints involved a chronic back problem existing in the 
mid-1940's through 1950.  At least a portion of his back 
findings could be relative to a traumatic injury.  More 
typically, a traumatic localized back injury in the past 
could have caused some loss of disc height such as seen on 
his x-rays in the narrowing at L5/S1.  The examiner concluded 
that he believed it more probable than not that the veteran's 
service-related injury could have caused some disc condition 
such as seen at L5/S1.  The majority of the spine findings, 
however, are related more to the aging process than to a 
particular focal injury that occurred in 1945 (sic).  

In this case, the veteran alleges that he incurred an in- 
service traumatic injury to the lower back either by way of 
an airplane crash in November 1944 and/or lifting a drink 
container in October 1945.  His service medical records, 
while silent to any recorded history of either event, 
nonetheless confirm that he was treated for back pain on one 
instance in October 1945.  At this time, his painful back was 
"taped" and he was given aspirin.  Thus, his service 
medical records corroborate his assertions of a traumatic 
injury to the back.  In December 1998, a VA orthopedic 
examiner opined that, "regardless" of the whether the 
traumatic origin was from an airplane crash or lifting a 
large container, the veteran's localized injury in service 
could be the cause of his degenerative disc condition seen at 
L5-S1.  There are no countervailing medical opinions of 
record.  See Hanson v. Derwinski, 1 Vet.App. 512 (1991) (a 
claimant is entitled to service connection where he submits 
supportable medical opinion of an etiological relationship 
that is unrebutted by other medical opinion of record).  
Based upon the December 1998 VA opinion, and with application 
of the benefit of the doubt, the Board concludes that service 
connection for degenerative disc disease of L5-S1 is 
warranted.

However, the VA examiner also concluded that the majority of 
the veteran's related spine findings, diagnosed as diffuse 
idiopathic hyperostosis, were related more to the aging 
process than the particular focal injury in service.  In this 
respect, the examiner explained that the spondylitic changes 
involving the whole spine were not typical of a post- 
traumatic response to a particular injury to a focal portion 
of the spine.  There is no evidence of diffuse idiopathic 
hyperostosis in service or within one year from separation 
therefrom.  In the absence of any opinion relating the 
veteran's diffuse idiopathic hyperostosis to active service, 
the Board must find that the evidence of record preponderates 
against service connection for any other disability of the 
back other than degenerative disc disease of L5-S1.

III.  Nasopharyngitis and Sinusitis

Service medical records show one episode of acute pharyngitis 
in August 1945.  The veteran's separation examination in 
January 1946 was negative as to nasopharyngitis, sinusitis, 
allergic rhinitis, or any similar disorder. 

Post- service evidence consists of the veteran's hearing 
testimony and VA outpatient treatment records.  During his RO 
hearing in September 1993, the veteran testified that he had 
had a continuous sinus problem with postnasal drip ever since 
service, for which he thought he had been treated with nose 
drops.  The VA outpatient treatment records do not refer to a 
nasopharyngeal problem.  

The Board does not find the claim to be well grounded.  There 
is no competent, that is, medical evidence of the existence 
of chronic nasopharyngeal or sinus disability.  Accordingly, 
at least one of the elements necessary to well ground the 
claim is not present, and it must be denied.

IV.  Bilateral Ear Trouble

Service medical records, which were negative for any ear 
disorder during service.  The veteran's separation 
examination of January 1946 revealed normal hearing by 
whispered voice test and no abnormality on clinical 
examination of the ear, nose, or throat.  

The post- service evidence consists of a VA audiology 
examination in March 1993 and the veteran's hearing testimony 
in September 1993.  Audiological evaluation results for the 
right ear revealed a moderate sloping to severe sensorineural 
loss with 52% word recognition.  Results for the left ear 
revealed a moderate sloping to profound sensorineural loss 
with 40% word recognition.  The veteran's hearing testimony 
indicated that his hearing problems started right after 
gunnery school where he had been shooting 50 caliber machine 
guns without ear protection.  He added that both ears would 
seem to stop up and then sometimes would pop and reopen.  He 
stated that he was still having problems with his ears.  

This record shows that the veteran has current bilateral 
hearing loss disability.  38 C.F.R. § 3.385 (1999) (For VA 
purposes, a hearing loss disability exists where speech 
recognition scores using the Maryland CNC test are less than 
94 percent).  However, there is no evidence to show that he 
sustained a hearing loss in service and no evidence to 
provide a nexus between his current hearing disability and 
service.  In this respect, the Board notes that the veteran 
was discharged from service in 1945 and that a hearing loss 
was found in 1993.  The veteran has thus provided no clinical 
documentation of any ear disability for nearly five decades.  
Accordingly, the Board must deny the claim as not well 
grounded.  See Edenfield v. Brown, 8 Vet.App. 384 (1996) (en 
banc) (disallowance of a claim as not well grounded amounts 
to a disallowance of the claim on the merits based on 
insufficiency of evidence).

Because not all of the elements necessary to well ground the 
claim are present, it must be denied.

The Statement of Case, issued in April 1993, advised the 
veteran of the requirements for submitting a well grounded 
claim, and both the veteran and his representative have 
provided argument on this issue.  As such, the Board finds no 
prejudice to the veteran in the adjudication of this case.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  Furthermore, the 
Board notes that RO has obtained all relevant treatment 
records identified by the veteran as relevant to his claim, 
and the Board discerns no additional sources of relevant 
information.  Accordingly, the Board is satisfied that the 
obligation imposed by sections 5103(a) and 5107 has been met.  
See Morton v. West, 12 Vet.App. 477, 486 (1999) (absent the 
submission and establishment of a well grounded claim, VA 
cannot undertake to assist a claimant in developing facts 
pertinent to his/her claim).  See Graves v. Brown, 8 Vet.App. 
522 (1996) (VA may be obligated under 38 U.S.C.A. § 5103(a) 
to advise a claimant of evidence needed to complete his or 
her application).


ORDER

Service connection is granted for degenerative disc disease 
of L5- S1.

Service connection is denied for any disability of the back 
other than degenerative disc disease of L5- S1

The claim for service connection for nasopharyngitis and 
sinusitis is denied as not well grounded.  

The claim for service connection for bilateral ear trouble, 
to include a bilateral hearing loss, is denied as not well 
grounded. 



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 

